ON STATE’S MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
There is such a diversity in the construction of the statute under which this prosecution proceeds by the representatives of the state and appellant that some further analysis of it seems pertinent. So far as we have discovered or that has been pointed out ot us, the case of Crum v. State, 131 Tex. Cr. R. 631 (101 S. W. 2d 270), is the only one with which this court has dealt since the present statute was enacted and the facts in that case are so different from those in the present one as to be of little aid in the instant controversy.
It will be recalled that when this statute was enacted in 1931 (Acts 42nd Legislature Regular Session, p. 12), the acts of kidnapping, both adults and children, and holding them for ransom was quite prevalent and the passage of this statute to meet such condition resulted. As originally passed, the law provided, in substance, that if the person kidnapped was returned without serious injury having been inflicted, the punishment *124should be by confinement in the penitentiary for any term of years not less than five. At the First Called Session of the 43rd Legislature in 1933 (Acts 43rd Legislature, 1st Called Session, p. 51), the provision last above referred to was repealed, and the penalty affixed to kidnapping was death or confinement in the penitentiary for any term of years not less than five. The emergency clauses in each of the laws will throw light on the intent of the legislature in enacting the law which is now operative. The law appears in Vernon’s Ann. Texas P. C. as Art. 1177a.
We are inclined to believe that in our opinion on appellant’s motion for rehearing, released on November 24, 1948, the question of “extortion” was unduly and unnecessarily emphasized. Appellant was not charged with “extortion,” she was charged with kidnapping. Indeed the offense denounced was not named in the statute at all. It simply said that one who committed the prohibited acts was “guilty of a capital felony.”
The statute is here set out with our underscoring to emphasize what seems pertinent to arrive at its meaning:
“That every person who forcibly detains, or forcibly takes, or forcibly confines, or forcibly conceals, or fraudulently entices away any other person for the purpose or with the intent of taking or receiving or demanding or extorting from- the person so restrained, or his relatives or from any other person, any money or valuable thing, or every person who by force, threats, fraud, duress, or enticement takes, confines, kidnaps, conceals or entices away any other person for the purpose or with the intent of taking or receiving, or demanding, or extorting from the person so restrained or kidnapped, or his relatives, or from any other person, any money or valuable things, is guilty of a capital felony and upon conviction shall be punished by death or confinement in the penitentiary for any term of years not less than five.”
It seems quite clear that if the accused does any of the acts mentioned “for the purpose or with the intent” of securing from the person kidnapped, or from his relatives, or from any other person, any money or valuable thing, the offense is complete. Like the burglary statute, if one breaks into a house with intent to commit theft, the offense of burglary is complete although the theft may not be effected. Under the statute, if the purpose or intent of the kidnapping was to secure money or a valuable thing, it would appear immaterial whether it was intended to secure it from the person kidnapped, or from his relatives, or *125from any other person, or when or where it was acquired, for the statute fixes the venue as follows:
“The aforesaid penalty applies in every case regardless of whether the offense originated within or without the State and the venue of the offense shall lie in the County where the kidnapping occurred, or where the person was held or detained or in any County through which the kidnapped person was taken.”
The indictment alleges that appellant did the acts complained of “for the purpose and with the intent of taking, receiving, demanding and extorting from Mrs. Mary Johnson,” the valuable things named in the indictment. The trial judge charged the jury that if they believed from the evidence beyond a reasonable doubt that appellant did any of the things charge against her for the purpose or with the intent of “taking, or receiving, or demanding, or extorting from the said Mrs. Mary Johnson valuable things as charged in the indictment,” to find appellant guilty.
In our opinion on appellant’s motion for rehearing, we said, “while the testimony herein might have shown an illegal possession of this brooch, as well as other property of the complaining witness, still we do not think that such possession comes under the definition of an extortion, and thus believing, we express the opinion that the offense of kidnapping is not shown by the evidence.” A further consideration of the record and the statute in question leads us to believe we were in error in saying that the offense of kidnapping was not shown by the evidence, because the term “extortion” was over emphasized to the exclusion of other phases of the statute, and that part of our said opinion above quoted is withdrawn.
Under the statute, although the acts which constitute kidnapping may be established, still the offense is not complete unless it also be shown that at the time the acts were committed there existed in the mind of the perpetrator the purpose or intent of securing money or some valuable thing, and if there be a reasonable doubt as to the existence of such purpose or intent the prosecution must fail. Appellant was entitled to have the jury so directed in a clear and untrammeled instruction to that effect. The charge upon that point is set out in our opinion on rehearing to which reference is made. We cannot escape the conclusion that the charge was confusing and contradictory. There could not have been in appellant’s mind at the time the acts were committed the “only purpose” of caring for and ministering to Mrs. Johnson, and at the same time a “specific *126purpose or intent” of taking, demanding, receiving, or extorting from her the property described. This matter was considered in our opinion on appellant’s motion for rehearing and was, we think, correctly decided. It therefore follows that the judgment should remain reversed for the error in said charge, and that the state’s motion for rehearing should be overruled, and it is so ordered.